Exhibit 10.3

 

STOCK TRADING AGREEMENT

 

This Stock Trading Agreement, dated as of  June 27, 2003 (as may be amended from
time to time, this “Agreement”), is made by and among Electric City Corp., a
Delaware corporation (the “Company”), Richard P. Kiphart, an individual
(“Kiphart”), Cinergy Ventures II, LLC, a Delaware limited liability
company(“Cinergy”), SF Capital Partners, a British Virgin Islands company
(“SFCP”), David R. Asplund, an individual (“Asplund”) and John Thomas Hurvis
Revocable Trust, an Illinois trust (“Hurvis Trust”) (collectively, Kiphart,
Cinergy, SFCP, Asplund and Hurvis Trust are referred to herein as the
“Purchasers”), and shall become effective upon the Closing under the Securities
Purchase Agreement (as herein defined).

 

W I T N E S S E T H:

 

WHEREAS, the Purchasers and the Company have entered into that certain
Securities Purchase Agreement, dated as of June 27, 2003 (as it may be amended
from time to time, the “Securities Purchase Agreement”), whereby the Company
will sell and the Purchasers will buy shares of the Company’s Series D
Convertible Preferred Stock, par value $0.01 per share (the “Series D Preferred
Stock”), together with warrants to purchase Series D Preferred Stock, shares of
Common Stock and warrants to purchase Common Stock; and

 

WHEREAS, it is a condition to the obligations of the Purchasers to purchase such
securities pursuant to the Securities Purchase Agreement that the Parties (as
defined below) enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 


ARTICLE I
DEFINITIONS


 


1.1           DEFINED TERMS.  ALL TERMS CAPITALIZED BUT NOT DEFINED HEREIN SHALL
HAVE THE MEANING ATTRIBUTABLE TO SUCH TERMS IN THE SECURITIES PURCHASE
AGREEMENT, EXCEPT WHERE THE CONTEXT OTHERWISE REQUIRES.  THE FOLLOWING
ADDITIONAL TERMS WHEN USED IN THIS AGREEMENT, INCLUDING ITS PREAMBLE AND
RECITALS, SHALL, EXCEPT WHERE THE CONTEXT OTHERWISE REQUIRES, HAVE THE FOLLOWING
MEANINGS, SUCH MEANINGS TO BE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL
FORMS THEREOF:


 


“AFFILIATE” MEANS, AS APPLIED TO ANY PERSON, ANY OTHER PERSON CONTROLLING,
CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH PERSON.  FOR PURPOSES OF THIS
DEFINITION, “CONTROL” (INCLUDING, WITH CORRELATIVE MEANINGS, THE TERMS
“CONTROLLED BY” AND “UNDER COMMON CONTROL WITH”), AS APPLIED TO ANY PERSON,
SHALL MEAN THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR
CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF ANY SUCH OTHER PERSON,
WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES OR BY CONTRACT OR OTHERWISE. 
WITH RESPECT TO INDIVIDUALS, THE TERM AFFILIATE SHALL ALSO INCLUDE SUCH
INDIVIDUALS PARENTS, SPOUSE, CHILDREN OR GRANDCHILDREN.

 

1

--------------------------------------------------------------------------------


 


“AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE HEREOF.


 


“AVERAGE DAILY TRADING VOLUME” WITH RESPECT TO ANY TRADING DAY, MEANS THE
AVERAGE DAILY TRADING VOLUME OF THE COMMON STOCK AS REPORTED ON THE AMERICAN
STOCK EXCHANGE (OR, IF NOT TRADED ON THE AMERICAN STOCK EXCHANGE, ANY NATIONAL
SECURITIES EXCHANGE OR AUTOMATED QUOTATION SERVICES ON WHICH THE COMMON STOCK IS
THEN LISTED FOR TRADING) FOR THE TWENTY (20) CONSECUTIVE TRADING DAYS (AS
ADJUSTED TO EXCLUDE THE HIGHEST AND THE LOWEST VOLUME TRADING DAYS FOR SUCH
TWENTY (20) CONSECUTIVE TRADING DAY PERIOD) ENDING ON THE DATE IMMEDIATELY PRIOR
TO SUCH TRADING DAY.


 


“BLOCK SALES” MEANS A SALE OF AT LEAST 10,000 SHARES OF COMMON STOCK.


 


“CLOSING” SHALL HAVE THE MEANING SET FORTH IN THE SECURITIES PURCHASE AGREEMENT.


 


“CLOSING PRICE” MEANS THE CLOSING PRICE OF THE COMMON STOCK AS REPORTED ON THE
AMERICAN STOCK EXCHANGE (OR, IF NOT TRADED ON THE AMERICAN STOCK EXCHANGE, ANY
NATIONAL SECURITIES EXCHANGE OR AUTOMATED QUOTATION SERVICES ON WHICH THE COMMON
STOCK IS THEN LISTED FOR TRADING).


 


“COMMON STOCK” MEANS AND INCLUDES THE COMPANY’S AUTHORIZED COMMON STOCK, PAR
VALUE $0.0001 PER SHARE.


 


“COMPANY” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE HEREOF.


 


“EFFECTIVE DATE” MEANS THE CLOSING DATE (AS DEFINED IN THE SECURITIES PURCHASE
AGREEMENT).


 


“ELECTION PERIOD” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2 HEREOF.


 


“PARTIES” MEANS ALL OF THE PARTIES THAT ARE SIGNATORIES TO THIS AGREEMENT FROM
TIME TO TIME, INCLUDING UNDER ANY JOINDERS EXECUTED PURSUANT TO THE TERMS
HEREOF, OTHER THAN THE COMPANY.


 


“PERSON” MEANS AND INCLUDES AN INDIVIDUAL, A CORPORATION, A LIMITED LIABILITY
COMPANY, AN ASSOCIATION, A PARTNERSHIP, A TRUST OR ESTATE, A GOVERNMENT OR ANY
DEPARTMENT OR AGENCY THEREOF.


 


“PURCHASERS” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE HEREOF.


 


“QUALIFIED PRIMARY OFFERING” MEANS A FIRMLY UNDERWRITTEN PRIMARY REGISTERED
PUBLIC OFFERING OF COMMON STOCK BY THE COMPANY THAT RAISES AT LEAST $35 MILLION
IN AGGREGATE GROSS PROCEEDS AT A PRICE OF AT LEAST $5.00 PER SHARE (AS ADJUSTED
FOR STOCK SPLITS, STOCK COMBINATIONS AND THE LIKE).


 


“SALE NOTICE” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2 HEREOF.


 


“SECURITIES PURCHASE AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN THE FIRST
RECITAL HEREOF.

 

2

--------------------------------------------------------------------------------


 


“SELLING PARTY” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2 HEREOF.


 


“SERIES D PREFERRED STOCK” SHALL HAVE THE MEANING SET FORTH IN THE FIRST RECITAL
HEREOF.


 


“SUBJECT COMMON STOCK” MEANS ANY SHARES OF COMMON STOCK WHICH A PARTY ACQUIRES
PURSUANT TO THE SECURITIES PURCHASE AGREEMENT, THE WARRANTS TO PURCHASE SHARES
OF COMMON STOCK ISSUED THEREUNDER, OR CONVERSION OF ANY SHARES OF SERIES D
PREFERRED STOCK.


 


ARTICLE II
TRADING RESTRICTIONS


 


2.1           PUBLIC SALES.  EACH PARTY SHALL BE SUBJECT TO THE FOLLOWING
TRADING RESTRICTIONS FROM TIME TO TIME CONCERNING ITS RESPECTIVE HOLDINGS OF
COMMON STOCK:


 


(A)           DURING THE TERM OF THIS AGREEMENT, NO PARTY MAY SELL ANY OF ITS
SUBJECT COMMON STOCK INTO THE PUBLIC MARKET BEFORE THE COMPLETION OF A QUALIFIED
PRIMARY OFFERING; PROVIDED, HOWEVER, THAT PRIOR TO THE COMPLETION OF A QUALIFIED
PRIMARY OFFERING EACH PARTY MAY SELL ITS SUBJECT COMMON STOCK INTO THE PUBLIC
MARKET, SEVERALLY AND NOT JOINTLY, SUBJECT TO THE FOLLOWING CONDITIONS:


 

(i)                                     the Closing Price must exceed $4.00 per
share (as adjusted for stock splits, stock combinations and the like) for each
of the twenty (20) consecutive trading days immediately prior to the date of
sale;

 

(ii)                                  the Average Daily Trading Volume
immediately prior to the date of sale must exceed 150,000 shares;

 

(iii)                               the number of shares of Subject Common Stock
sold by such Party on any trading day may not exceed five percent (5%) of the
Average Daily Trading Volume;

 

(iv)                              the number of shares of Subject Common Stock
sold by such Party into the public market in any three-month period may not
exceed fifteen percent (15%) of such Party’s total holdings of Subject Common
Stock (calculated assuming the exercise of all rights, options and warrants to
purchase Subject Common Stock or securities convertible or exchangeable for
shares of Subject Common Stock, and the conversion or exchange of all securities
convertible or exchangeable for Subject Common Stock) on the Effective Date (as
adjusted for stock splits, stock combinations and the like); and

 

(v)                                 Block Sales must be executed at a minimum
price per share of 90% of the ask price as reported on the American Stock
Exchange (or, if not traded on the American Stock Exchange, any national
securities exchange or automated quotation services on which the Common Stock is
then listed for trading).

 

3

--------------------------------------------------------------------------------


 


(B)           IF THE COMPANY COMPLETES A QUALIFIED PRIMARY OFFERING DURING THE
TERM OF THIS AGREEMENT, EACH PARTY SHALL COMPLY WITH ITS OBLIGATIONS UNDER ANY
“LOCK-UP” AGREEMENT ENTERED INTO BY SUCH PARTY IN CONNECTION WITH SUCH QUALIFIED
PRIMARY OFFERING.  AFTER ANY SUCH “LOCK-UP” PERIOD EXPIRES OR IS TERMINATED,
EACH PARTY MAY SELL ITS SUBJECT COMMON STOCK INTO THE PUBLIC MARKET, SEVERALLY
AND NOT JOINTLY, SUBJECT TO THE FOLLOWING CONDITIONS:


 

(i)                                     the number of shares of Subject Common
Stock sold by such Party on any trading day may not exceed five percent (5%) of
the Average Daily Trading Volume;

 

(ii)                                  the number of shares of Subject Common
Stock sold by such Party into the public market in any three-month period may
not exceed twenty percent (20%) of such Party’s holdings of Subject Common Stock
(calculated assuming the exercise of all rights, options and warrants to
purchase Subject Common Stock or securities convertible or exchangeable for
shares of Subject Common Stock, and the conversion or exchange of all securities
convertible or exchangeable for Subject Common Stock) on the Effective Date (as
adjusted for stock splits, stock combinations and the like); and

 

(iii)                               Block Sales must be executed at a minimum
price per share of 90% of the ask price as reported on the American Stock
Exchange (or, if not traded on the American Stock Exchange, any national
securities exchange or automated quotation services on which the Common Stock is
then listed for trading).

 


2.2           PRIVATE SALES.  IF A PARTY (THE “SELLING PARTY”) INTENDS TO SELL
ANY OF ITS SHARES OF SERIES D PREFERRED STOCK OR SUBJECT COMMON STOCK (OR
SECURITIES EXERCISABLE OR EXCHANGEABLE FOR OR CONVERTIBLE INTO SHARES OF SERIES
D PREFERRED STOCK OR SUBJECT COMMON STOCK) IN A PRIVATE TRANSACTION (OTHER THAN
TO AN AFFILIATE), THE SELLING PARTY SHALL SEND WRITTEN NOTICE (THE “SALE
NOTICE”) OF SUCH INTENT TO EACH OTHER PARTY.  THE SALE NOTICE SHALL INCLUDE THE
FOLLOWING INFORMATION:  (A) THE TYPE OF COMPANY CAPITAL STOCK OR OTHER
SECURITIES THE SELLING PARTY INTENDS TO SELL; (B) THE NUMBER OF SHARES OR OTHER
SECURITIES THE SELLING PARTY INTENDS TO SELL; (C) THE PROPOSED SALE PRICE PER
SHARE OR PER SECURITY, AS APPLICABLE, AND (D) ANY OTHER MATERIAL TERMS OF THE
OFFER.  THE OTHER PARTIES SHALL HAVE TWO (2) BUSINESS DAYS AFTER RECEIPT OF THE
SALE NOTICE (THE “ELECTION PERIOD”) TO ELECT TO PURCHASE THE CAPITAL STOCK OR
OTHER SECURITIES THAT ARE THE SUBJECT OF THE SALE NOTICE BY GIVING THE SELLING
PARTY WRITTEN NOTICE THEREOF WITHIN THE ELECTION PERIOD, IN WHICH CASE THE
SELLING PARTY AND THE PARTY (OR PARTIES) SO ELECTING TO PURCHASE SHALL COMPLETE
SUCH SALE WITHIN FIVE (5) BUSINESS DAYS ON THE TERMS SET FORTH IN THE SALE
NOTICE.  IF MORE THAN ONE PARTY ELECTS TO PURCHASE THE CAPITAL STOCK OR OTHER
SECURITIES SET FORTH IN THE SALE NOTICE, THEN SUCH SHARES OR SECURITIES SHALL BE
ALLOCATED AMONG THE PARTIES SO ELECTING TO PURCHASE PRO RATA IN PROPORTION TO
THEIR RESPECTIVE HOLDINGS OF SUBJECT COMMON STOCK (CALCULATED ASSUMING THE
EXERCISE OF ALL RIGHTS, OPTIONS AND WARRANTS TO PURCHASE SUBJECT COMMON STOCK OR
SECURITIES CONVERTIBLE OR EXCHANGEABLE FOR SHARES OF SUBJECT COMMON STOCK, AND
THE CONVERSION OR EXCHANGE OF ALL SECURITIES CONVERTIBLE OR EXCHANGEABLE FOR
SUBJECT COMMON STOCK HELD BY SUCH PARTIES SO ELECTING TO PURCHASE).  IF NONE OF
THE PARTIES PROVIDES WRITTEN NOTICE SO ELECTING TO

 

4

--------------------------------------------------------------------------------


 


PURCHASE WITHIN THE ELECTION PERIOD, THEN THE SELLING PARTY MAY SELL THE CAPITAL
STOCK OR OTHER SECURITIES THAT ARE THE SUBJECT OF THE SALE NOTICE ON TERMS NO
LESS FAVORABLE TO THE SELLING PARTY THAN THOSE SET FORTH IN THE SALE NOTICE TO
ANY THIRD PARTY WITHIN 10 BUSINESS DAYS OF THE DATE OF THE SALE NOTICE;
PROVIDED, HOWEVER, THAT ANY SALE OF SHARES OF SERIES D PREFERRED STOCK OR
SUBJECT COMMON STOCK (OR SECURITIES EXERCISABLE OR EXCHANGEBLE FOR OR
CONVERTIBLE INTO SHARES OF SERIES D PREFERRED STOCK OR SUBJECT COMMON STOCK) TO
A PARTY THAT IS NOT A PARTY TO THIS AGREEMENT SHALL HAVE AS A CONDITION TO SUCH
SALE THAT SUCH PARTY SHALL BECOME A PARTY TO AND BOUND BY THIS AGREEMENT.  FOR
PURPOSES OF SECTIONS 2.1(A)(IV) AND 2.1(B)(II), THE PURCHASING PARTY’S HOLDINGS
(IF SUCH PARTY WAS NOT A PARTY TO THE SECURITIES PURCHASE AGREEMENT) WITH
RESPECT TO THE SHARES OF CAPITAL STOCK OR OTHER SECURITIES IT PURCHASES SHALL BE
THE NUMBER OF SHARES OF SUBJECT COMMON STOCK (CALCULATED ASSUMING THE EXERCISE
OF ALL RIGHTS, OPTIONS AND WARRANTS TO PURCHASE SUBJECT COMMON STOCK OR
SECURITIES CONVERTIBLE OR EXCHANGEABLE FOR SHARES OF SUBJECT COMMON STOCK, AND
THE CONVERSION OR EXCHANGE OF ALL SECURITIES CONVERTIBLE OR EXCHANGEABLE FOR
SUBJECT COMMON STOCK) PURCHASED IN THE SUBJECT SALE.

 


2.3           TRANSFER TO AFFILIATES.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, ANY PARTY MAY FREELY SELL OR OTHERWISE TRANSFER ANY
SERIES D PREFERRED STOCK OR SUBJECT COMMON STOCK (OR SECURITIES EXERCISABLE OR
EXCHANGEABLE FOR OR CONVERTIBLE INTO SHARES OF SERIES D PREFERRED STOCK OR
SUBJECT COMMON STOCK) IT OWNS TO ITS AFFILIATES WITHOUT SUCH SALE OR TRANSFER
BEING SUBJECT TO THE TERMS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT ANY SUCH
AFFILIATE SHALL BECOME A PARTY TO AND BOUND BY THIS AGREEMENT AND ITS OWNERSHIP
AND SALES OF SHARES OF SERIES D PREFERRED STOCK AND SUBJECT COMMON STOCK AND
OTHER SECURITIES EXERCISABLE OR EXCHANGEABLE FOR OR CONVERTIBLE INTO SHARES OF
SERIES D PREFERRED STOCK OR SUBJECT COMMON STOCK SHALL BE AGGREGATED WITH THE
TRANSFERRING PARTY FOR PURPOSES OF SECTION 2.1.

 


2.4           TERM OF TRADING AGREEMENT.  THE TERM OF THE TRADING AGREEMENT
SHALL COMMENCE ON THE EFFECTIVE DATE AND TERMINATE ON SEPTEMBER 7, 2004.


 


2.5           AMENDMENTS TO THE TRADING AGREEMENT.  THE PARTIES MAY AMEND THIS
AGREEMENT ONLY UPON THE WRITTEN AGREEMENT OF THE PARTIES HERETO AT SUCH TIME AND
THE COMPANY AND PROVIDED THAT THE PRIOR WRITTEN CONSENT OF HOLDERS OF AT LEAST
SEVENTY-FIVE PERCENT (75%) OF THE OUTSTANDING SHARES OF THE COMPANY’S SERIES A
CONVERTIBLE PREFERRED STOCK TO SUCH AMENDMENT IS ALSO OBTAINED.


 


ARTICLE III
GENERAL PROVISIONS


 


3.1           LEGEND ON SHARE CERTIFICATES.  ALL COMPANY SECURITIES ISSUED AT
THE CLOSING (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OR OTHERWISE THAT
ARE SUBJECT TO THE TERMS AND PROVISIONS OF ARTICLE II, IN ADDITION TO SUCH OTHER
LEGENDS AS MAY BE REQUIRED BY LAW AND ANY OTHER LEGEND REQUIRED BY ANY
TRANSACTION DOCUMENT (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) SHALL
BEAR THE FOLLOWING LEGEND:


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO CERTAIN
REQUIREMENTS AS TO TRADING CONTAINED IN THE STOCK TRADING AGREEMENT, DATED JUNE
27, 2003, BY AND

 

5

--------------------------------------------------------------------------------


 

AMONG THE COMPANY AND CERTAIN SECURITY HOLDERS, A COPY OF WHICH IS ON FILE WITH
THE SECRETARY OF THE COMPANY.

 

Upon the termination of this Agreement, each Party shall be entitled to receive,
in exchange for any security bearing the legend regarding this Agreement
specifically set forth above, a security without such legend.

 


3.2           INJUNCTIVE RELIEF.  IT IS ACKNOWLEDGED THAT IT IS IMPOSSIBLE TO
MEASURE IN MONEY THE DAMAGES THAT WOULD BE SUFFERED IF THE PARTIES FAIL TO
COMPLY WITH THE OBLIGATIONS IMPOSED ON THEM BY THIS AGREEMENT AND THAT, IN THE
EVENT OF ANY SUCH FAILURE, AN AGGRIEVED PARTY WOULD BE IRREPARABLY DAMAGED AND
WOULD NOT HAVE AN ADEQUATE REMEDY AT LAW.  ANY SUCH PARTY SHALL, THEREFORE, BE
ENTITLED TO INJUNCTIVE RELIEF AND/OR SPECIFIC PERFORMANCE TO ENFORCE SUCH
OBLIGATIONS, AND IF ANY ACTION SHOULD BE BROUGHT IN EQUITY TO ENFORCE ANY OF
SUCH PROVISIONS OF THIS AGREEMENT, NONE OF THE PARTIES SHALL RAISE THE DEFENSE
THAT THERE IS AN ADEQUATE REMEDY AT LAW.


 


3.3           GOVERNING LAW.  EXCEPT AS TO MATTERS GOVERNED BY THE GENERAL
CORPORATION LAW OF THE STATE OF DELAWARE AND DECISIONS THEREUNDER OF THE
DELAWARE COURTS APPLICABLE TO DELAWARE CORPORATIONS, WHICH SHALL BE GOVERNED BY
SUCH LAWS AND DECISIONS, THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK.


 


3.4           ENTIRE AGREEMENT; WAIVER.  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF. 
NO WAIVER OF ANY TERM OR PROVISION SHALL BE EFFECTIVE UNLESS IN WRITING SIGNED
BY THE PARTY TO BE CHARGED.


 


3.5           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING ON AND INURE TO
THE BENEFIT OF THE PARTIES AND, SUBJECT TO THE TERMS AND PROVISIONS HEREOF,
THEIR RESPECTIVE LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


3.6           INVALIDITY OF PROVISION.  THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION OF THIS AGREEMENT IN ANY JURISDICTION SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT
JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, INCLUDING THAT
PROVISION, IN ANY OTHER JURISDICTION.


 


3.7           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH SHALL BE DEEMED BUT ONE AND THE SAME INSTRUMENT AND
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND IT SHALL NOT BE NECESSARY IN
MAKING PROOF OF THIS AGREEMENT TO PRODUCE OR ACCOUNT FOR MORE THAN ONE SUCH
COUNTERPART FOR EACH OF THE PARTIES HERETO.  DELIVERY BY FACSIMILE BY ANY OF THE
PARTIES HERETO OF AN EXECUTED COUNTERPART OF THIS AGREEMENT SHALL BE EFFECTIVE
AS AN ORIGINAL EXECUTED COUNTERPART HEREOF AND SHALL BE DEEMED A REPRESENTATION
THAT AN ORIGINAL EXECUTED COUNTERPART HEREOF WILL BE DELIVERED.


 


3.8           NOTICES.  ALL NOTICES, CONSENTS AND OTHER COMMUNICATIONS UNDER
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
WHEN (A) DELIVERED BY HAND, (B) SENT BY TELECOPIER (WITH RECEIPT CONFIRMED),
PROVIDED THAT A COPY IS MAILED BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, OR (C) WHEN RECEIVED BY THE ADDRESSEE, IF SENT BY EXPRESS MAIL,
FEDERAL EXPRESS OR OTHER EXPRESS DELIVERY SERVICE (RECEIPT REQUESTED), IN EACH
CASE

 

6

--------------------------------------------------------------------------------


 


TO THE APPROPRIATE ADDRESSES AND TELECOPIER NUMBERS SET FORTH BELOW (OR TO SUCH
OTHER ADDRESSES AND TELECOPIER NUMBERS AS A PARTY MAY DESIGNATE AS TO ITSELF BY
NOTICE TO THE OTHER PARTIES):


 


IF TO THE COMPANY:


1280 LANDMEIER ROAD


 


ELK GROVE VILLAGE, IL 60007-2410


 


FAX NO. 847-437-4969


 


ATTENTION:  CHIEF EXECUTIVE OFFICER

 


IF TO ANOTHER PARTY:


AT SUCH PARTY’S ADDRESS IN ACCORDANCE WITH THE SECURITIES PURCHASE AGREEMENT.

 


5.8           HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE SEVERAL PARAGRAPHS OF
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE PART OF
THIS AGREEMENT.


 

[Balance of page intentionally left blank; signature page follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Trading
Agreement as of the day and year first above written.

 

 

COMPANY:

PURCHASERS:

 

 

ELECTRIC CITY CORP.,

CINERGY VENTURES II, LLC

a Delaware corporation

 

 

 

 

 

By:

 

/s/ John P. Mitola

 

By:

 

/s/ R. Foster Duncan

 

Name:

John Mitola

Name:

 

R. Foster Duncan

 

Title:

Chief Executive Officer

Title:

 

President

 

 

 

 

 

 

 

 

 

 

  /s/ Richard P. Kiphart

 

 

Richard P. Kiphart

 

 

 

 

 

 

 

 

SF CAPITAL PARTNERS

 

 

 

 

 

 

 

By:

  /s/ Brian H. Davidson

 

 

Name:

 

Brian H. Davidson

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

 

JOHN THOMAS HURVIS REVOCABLE
TRUST

 

 

 

 

 

 

 

By:

  /s/ John Thomas Hurvis

 

 

Name:

 

John Thomas Hurvis

 

 

Title:

 

Trustee

 

 

 

 

 

 

 

 

  /s/ David R. Asplund

 

 

David R. Asplund

 

 

 

[Signature Page to Stock Trading Agreement]

 

--------------------------------------------------------------------------------